Citation Nr: 0910382	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-34 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL


Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1962 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO decision, which 
denied a claim for service connection for hypertension.  This 
issue was again denied in RO decisions from September 2005, 
December 2005, and April 2006.

The Board notes that the RO readjudicated the Veteran's claim 
for entitlement to service connection for hypertension as an 
application to reopen a previously denied claim for 
entitlement to service connection in the September 2005 
rating decision.  In addition, the RO appeared to construe a 
statement that the Veteran submitted in October 2005 as an 
application to reopen his previously denied claim for service 
connection for hypertension. As this statement was submitted 
within one year of the RO's August 2005 and September 2005 
denials of this claim, these decisions never became final. As 
such, the Board will adjudicate this issue as a claim for 
entitlement to service connection, as opposed to an 
application to reopen a previously denied claim for service 
connection.  The Board notes that this issue was remanded for 
further development in April 2008.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

In November 2007, a videoconference hearing was held before 
the undersigned Veterans Law Judge at the Boise, Idaho RO.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDING OF FACT

The Veteran's hypertension is first shown by medical evidence 
dated several years after the Veteran's discharge from 
service, and the most probative medical evidence of record 
does not show it to be etiologically related to service or to 
a service-connected disability.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated 
by active military service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of any service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in December 2004 and June 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, the June 
2008 letter described how appropriate disability ratings and 
effective dates were assigned.    

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to this 
claim have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Board notes that this issue was remanded by the Board in 
April 2008 in order to provide the Veteran with an 
appropriate VA examination.  The Board is obligated by law to 
ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was 
provided a VA examination in October 2008, as directed in the 
April 2008 remand, which addressed his claim for service 
connection for hypertension.  The examiner reviewed the 
claims folder and substantially complied with the directives 
set forth in the remand.  The Board finds this examination 
report and opinion to be thorough and complete.  Therefore, 
the Board finds this examination report and opinion are 
sufficient upon which to base a decision with regards to this 
claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008).  
This includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

The Veteran alleges that he currently has hypertension as a 
result of his active duty.  Specifically, the Veteran has 
alleged that his hypertension is secondary to his service-
connected diabetes mellitus, type II.  See Informal Hearing 
Presentation, February 2009. 

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).

The Board notes that recent medical records have indicated 
that the Veteran has a current diagnosis of well-controlled 
hypertension.  See VA examination report, October 2008.  The 
Veteran's service treatment records, however, are absent any 
complaints, treatment, or diagnoses of hypertension during 
active duty.  Throughout the Veteran's active duty service, 
his blood pressure was recorded as 124/72, 112/70, 128/86, 
122/82, and 120/76.  See service treatment records, October 
1963, February 1966, June 1966, June 1968, and November 1971.  
His blood pressure upon separation was recorded as 110/76 and 
108/82.  See separation examination report, May 1972.  No 
indication was given at any time that the Veteran exhibited 
symptoms of hypertension in service.

The claims folder also contains no medical evidence 
indicating the possibility of hypertension according to VA 
standards within the first year of discharge from active 
duty.  The Veteran reported being diagnosed with hypertension 
in 1990, approximately 18 years after his discharge from 
service.  See VA examination report, October 2008.  As there 
is no medical evidence of record showing that hypertension 
manifested within one year of service, service connection for 
this disability cannot be established on a presumptive basis.  

With regards to establishing service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2008).  Currently, there is no medical evidence of 
record reflecting that the Veteran had hypertension in 
service, and the only medical opinion of record with regards 
to this issue has specifically stated that this disability is 
not related to service.  

In this regard, the Board notes that the Veteran underwent a 
VA examination for his hypertension in October 2008.  The 
examiner reviewed the claims folder and examined the Veteran.  
She recorded the Veteran's blood pressure as 130/70 at the 
time of this examination.  The examiner noted the Veteran's 
in-service medical history and his report of an initial 
diagnosis of hypertension in 1990.  The examiner concluded 
that the Veteran had well-controlled hypertension, which is 
less likely than not related to his active duty service.  The 
examiner noted that the Veteran did not have hypertension 
while on active duty, and, though he is service connected for 
his diabetes mellitus, type II, the current literature 
indicates that the diabetes mellitus, type II does not cause 
hypertension.  It was noted that hypertension and diabetes 
mellitus, type II may occur independently or concurrently of 
each other.  The examiner also noted that the Veteran 
reported that he was diagnosed with hypertension prior to the 
diagnosis of his diabetes mellitus, type II and also prior to 
his coronary artery disease by many years, so it was again 
found to be less likely than not that his hypertension is 
related to his active duty.  

As there is no contrary medical opinion of record, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's hypertension is directly related 
to military service.  See Hickson, supra. 

With regards to establishing service connection on a 
secondary basis, the Board again notes that the examiner at 
the October 2008 VA examination also indicated that the 
current literature reflects that the diabetes mellitus, type 
II does not cause hypertension.  As indicated, the examiner 
explained that hypertension and diabetes mellitus, type II 
may occur independently or concurrently of each other.  The 
examiner further noted that the Veteran reported that he was 
diagnosed with hypertension prior to the diagnosis of his 
diabetes mellitus, type II and also prior to his coronary 
artery disease by many years, so again it was found to be 
less likely than not that his hypertension is related to his 
active duty.  

The Board acknowledges that the Veteran's representative 
indicated in the February 2009 Informal Hearing Presentation 
that the examiner at the October 2008 VA examination did not 
state specifically whether the Veteran's hypertension has 
been aggravated by his service-connected diabetes mellitus, 
type II.  However, the Board finds that it is clear from the 
examiner's statements that the examiner believed that the 
Veteran's hypertension is in no way related whatsoever to his 
diabetes mellitus, type II.  The examiner specifically stated 
that the 2 disabilities may exist independently or 
concurrently and it is clear that the examiner felt that in 
this case they were not in any way related.  The examiner had 
full access to the Veteran's claims folder when rendering 
this decision and noted his medical history in detail.  She 
specifically discussed the question of a relationship between 
the Veteran's hypertension and diabetes mellitus, type II, 
finding that such a relationship did not exist.  While it is 
unfortunate that the examiner did not use the precise 
phrasing as described in the April 2008 Board remand, the 
examiner was given a copy of the examination request and the 
Board finds that it is clear from the examiner's language 
that she found no relationship between the Veteran's 
hypertension and diabetes mellitus, type II.  The claims 
folder contains no other medical opinions indicating a 
relationship of any kind between the Veteran's diabetes 
mellitus, type II and hypertension.  As such, service 
connection cannot be established on a secondary basis.    

The Board acknowledges the Veteran's assertion that he has 
hypertension as a result of his diabetes mellitus, type II.  
The Veteran can attest to factual matters of which he had 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  In addition, the Board does not believe that 
hypertension is the type of disability that lends itself to 
lay observation, and the Veteran is not shown to be competent 
to interpret blood pressure readings for the purpose of 
diagnosing hypertension.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Therefore, his lay testimony cannot establish a link 
between the disability and service or a service-connected 
disability.  

Additionally, while it is argued that medical literature from 
the University of Maryland Medical Center provided in the 
February 2009 Informal Hearing Presentation is supportive of 
the claim for service connection, the Board finds that such 
generic texts, which do not address the facts in this 
particular Veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality.  Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  As noted, the 
VA examiner did her own review of medical literature, and 
also took into account the specific circumstances of the 
Veteran's case, such as the fact that his hypertension had 
its onset long before his service-connected disability.  As 
such, the Board finds her conclusions to be much more 
probative than the literature cited by the representative. 

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
hypertension must be denied on presumptive, direct, and 
secondary bases.  See 38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


